—Order, Supreme Court, New York County (Donald Diamond, Spec. Ref.), entered August 14, 1995, which sustained defendant’s notice to terminate plaintiff’s lease and vacated a Yellowstone injunction and order, same court (Marian Lewis, Spec. Ref.), entered April 16, 1997, which denied plaintiff’s application for a new trial, unanimously affirmed, with costs.
The Special Referee properly determined that defendant’s notice was legally effective since defendant could terminate plaintiff’s lease pursuant to article 9 (d) thereof after the demised premises were “rendered wholly unusable” as the *197result of a fire (see, Mawardi v Purple Potato, 187 AD2d 569). Since the lease provision was written in the disjunctive, there was no need for defendant to indicate whether it intended to rebuild or restore the premises. Inasmuch as a subsequent filing of building plans was immaterial and did not affect defendant’s right to terminate the lease, plaintiffs motion for a new trial was properly denied. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Tom, JJ.